Citation Nr: 1452520	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from January 1955 to January 1957.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's case is currently with the VA RO in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss and tinnitus were incurred during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claims of entitlement to service connection for bilateral hearing loss and tinnitus on the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II. Factual Background and Legal Analysis

Contentions

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He reports exposure to acoustic trauma in service from firing small arms at a firing range.  The Veteran explained that he was a military prison guard and required to qualify every three months with a 45 caliber pistol, shotgun, M-1, and carbine.  See April 2007 statement.  When he returned from the firing range, his ears felt stopped up and, after a few days, returned to normal.  See June 2010 statement.  

After discharge, the Veteran worked at the American Cast Iron Pipe Company for nearly forty years.  Id.  Employee hearing tests started in the mid-1970s and his showed high frequency hearing loss.  After discharge, the Veteran did not hunt or fire weapons.  Id.

Upon review of the record, the Board finds that the evidence is in relative equipoise as to whether a current hearing loss disability is due to service.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id.at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Facts and Analysis

Here, the record shows a current diagnosis of bilateral hearing loss consistent with VA regulations and reports of tinnitus during the appeal period.  See February 2010 VA examination report.  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (to the effect that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved); Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  The Veteran's statements clearly support a finding that he currently has tinnitus.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records are presumed destroyed in a fire.  See April 2007 record from the National Personnel Record Center and November 2007 RO Memorandum of Unavailability.  His Report of Transfer or Discharge (DD 214) shows that his military occupation was policeman and disciplinary guard.

The Veteran has reported the onset of hearing loss and tinnitus during active service in his February 2007 claim for VA benefits.  He is competent to report observable symptoms of hearing loss disability, such as hearing difficulty and tinnitus.  See Layno v. Brown, 6 Vet. App. at 470.

The Veteran reported working at the American Cast Iron Pipe Company for nearly 40 years and that audiograms for employees were started in the 1970s.  He submitted his audiograms, dated from 1980 to 1994, and clinical records dated from April to September 1988.  The work-related audiograms, performed between 1980 and 1994, show high frequency hearing loss.

A November 2006 VA outpatient medical record reveals that the Veteran reported exposure to a lot of noise as a military prison guard as he had to practice his rifling skills at a rifle range.  Bilateral severe high frequency hearing loss was noted in December 2006.

During the February 2010 VA audiology examination, the Veteran gave a history of noise exposure due to weapons fire in service.  He denied noises in his ears.  

The VA examiner stated that the Veteran had a baseline audiogram at the American Cast Iron Pipe Company that showed mild high frequency hearing loss.  The audiogram date was unknown, as the Veteran started working in 1957 and "this particular audiogram is dated 1983."  The examiner noted that the Veteran's work audiograms showed a significant drop in high frequency hearing from the baseline to 1994, indicating that noise exposure was sufficient to affect his hearing.  According to the examiner, with no date on the baseline audiogram, he was unable to resolve the issue of service connection without resorting to mere speculation.  This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); see Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board observes that, based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to weapons noise as a military prison guard, a setting in which he was apparently exposed to considerable acoustic trauma, without ear protection. His exposure to acoustic trauma in service is conceded.

The Board recognizes that a VA audiologist was unable to provide a probative opinion.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

The VA examiner noted that the Veteran's post service work audiograms showed a significant drop in high frequency hearing reflecting post service noise exposure.  However, this VA examiner did not find the Veteran's assertion of exposure to acoustic trauma in service inconsistent with the circumstances of his duties in active service.

In view of the totality of the evidence, including the Veteran's documented military occupational specialty and likely associated in-service noise exposure, and his credible statements, Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that his bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


